     Case 1:20-cv-03182-SAB     ECF No. 11   filed 11/25/20   PageID.81 Page 1 of 21




 1      ROBERT W. FERGUSON
        Attorney General
 2
        ZACHARY PEKELIS JONES, WSBA #44557
 3      BRIAN H. ROWE, WSBA #56817
        Assistant Attorneys General
 4      JEFFREY T. EVEN, WSBA #20367
        Deputy Solicitor General
 5      800 Fifth Avenue, Suite 2000
        Seattle, WA 98104-3188
 6      (206) 464-7744

 7                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 8                                   AT YAKIMA

 9      ENRIQUE JEVONS as managing                     NO. 1:20-cv-03182-SAB
        member of Jevons Properties LLC,
10      et al.,                                        ANSWER TO COMPLAINT

11                       Plaintiffs,

12         v.

13      JAY INSLEE, in his official
        capacity as the Governor of the
14      State of Washington, et al.,

15                       Defendants.

16
                                       GENERAL DENIALS
17
                Defendants Jay Inslee, in his official capacity as Governor of the State of
18
        Washington, and Robert Ferguson, in his official capacity as Attorney General of
19
        the State of Washington, by and through their attorneys, Attorney General
20
        Robert W. Ferguson; Assistant Attorney General Zachary Pekelis Jones; Deputy
21
        Solicitor General Jeffrey T. Even; and Assistant Attorney General
22

         ANSWER TO COMPLAINT                          1          ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
         NO. 1:20-cv-03182-SAB                                        800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB     ECF No. 11    filed 11/25/20      PageID.82 Page 2 of 21




 1      Brian H. Rowe, hereby answer Plaintiffs’ Complaint (Complaint). Except as

 2      herein expressly admitted or qualified, Defendants deny each and every

 3      allegation, statement, or charge contained in the Complaint, and deny that

 4      Plaintiffs are entitled to any of the relief requested.

 5            The coronavirus disease 2019 (COVID-19) pandemic is an unprecedented

 6      state, national, and international emergency that requires an unprecedented

 7      governmental response to protect public health. The emergency orders issued by

 8      the Governor of Washington, like similar orders issued by numerous national,

 9      state, regional, and local governments around the world, currently represent the

10      best mechanism to mitigate the spread of COVID-19. Specifically,

11      Proclamation 20-19 (including its amendatory proclamations) is a lawful exercise

12      of the Governor’s emergency powers that infringes none of Plaintiffs’

13      constitutional rights. Defendants respond to the numbered allegations in the

14      Complaint as follows:

15                                      INTRODUCTION
16            1.     Defendants admit that Governor Jay Inslee issued emergency

17      Proclamations 20-19 through 20-19.4 in response to the COVID-19 pandemic.

18      Defendants deny Plaintiffs’ characterizations of these emergency Proclamations,

19      the text of which speaks for itself. The second sentence of Paragraph 1 contains

20      legal conclusions or argument, to which no response is required. Defendants are

21      without information sufficient to form a belief as to the truth of the other

22

         ANSWER TO COMPLAINT                           2             ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
         NO. 1:20-cv-03182-SAB                                            800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
                                                                                 (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11     filed 11/25/20   PageID.83 Page 3 of 21




 1      allegations in Paragraph 1, and therefore deny the same. To the extent a further

 2      response is required, Defendants deny the remainder of Paragraph 1.

 3            2.     Defendants deny Plaintiffs’ characterization of the Proclamations,

 4      the text of which speaks for itself. Paragraph 2 contains legal conclusions or

 5      argument, to which no response is required. Defendants are without information

 6      sufficient to form a belief as to the truth of the factual allegations in Paragraph 2,

 7      and therefore deny the same. To the extent a further response is required,

 8      Defendants deny the remainder of Paragraph 2.

 9            3.     Defendants deny Plaintiffs’ characterization of the Proclamations,

10      the text of which speaks for itself. Paragraph 3 asserts legal conclusions to which

11      no response is required. To the extent a further response is required, Paragraph 3

12      is denied.

13            4.     Defendants are without information sufficient to form a belief as to

14      the truth of the allegations in Paragraph 4, and therefore deny the same.

15            5.     Paragraph 5 asserts legal conclusions to which no response is

16      required. To the extent a response is required, Paragraph 5 is denied.

17                               JURISDICTION AND VENUE
18            6.     Paragraph 6 asserts legal conclusions to which no response is

19      required. To the extent a response is required, Paragraph 6 is denied.

20            7.     Defendants admit that venue is proper in this judicial district. To the

21      extent a further response is required, the remainder of Paragraph 7 is denied.

22

         ANSWER TO COMPLAINT                           3          ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
         NO. 1:20-cv-03182-SAB                                         800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
                                                                              (206) 464-7744
     Case 1:20-cv-03182-SAB   ECF No. 11    filed 11/25/20   PageID.84 Page 4 of 21




 1                                         PARTIES

 2            8.     Defendants are without information sufficient to form a belief as to

 3      the truth of the allegations in Paragraph 8, and therefore deny the same.

 4            9.     Defendants are without information sufficient to form a belief as to

 5      the truth of the allegations in Paragraph 9, and therefore deny the same.

 6            10.    Defendants are without information sufficient to form a belief as to

 7      the truth of the allegations in Paragraph 10, and therefore deny the same.

 8            11.    Defendants admit that Governor Jay Inslee is the Governor of the

 9      State of Washington, that he is being sued in his official capacity, and that he

10      issued the Proclamations in question. The other allegations in Paragraph 11 are

11      legal conclusions to which no response is required. To the extent a further

12      response is required, Paragraph 11 is denied.

13            12.    Defendants admit that Attorney General Robert Ferguson is the

14      Attorney General of the State of Washington and that he is being sued in his

15      official capacity. The other allegations in Paragraph 12 are legal conclusions to

16      which no response is required. To the extent a further response is required,

17      Paragraph 12 is denied.

18                                         STANDING

19            13.    Paragraph 13 asserts legal conclusions to which no response is

20      required. To the extent a response is required, Paragraph 13 is denied.

21            14.    Paragraph 14 asserts legal conclusions to which no response is

22      required. To the extent a response is required, Paragraph 14 is denied.

         ANSWER TO COMPLAINT                         4          ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
         NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
                                                                            (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.85 Page 5 of 21




 1                                FACTUAL ALLEGATIONS

 2      A.    Plaintiffs and their Property

 3            15.    Defendants are without information sufficient to form a belief as to

 4      the truth of the allegations in Paragraph 15, and therefore deny the same.

 5            16.    Defendants are without information sufficient to form a belief as to

 6      the truth of the allegations in Paragraph 16, and therefore deny the same.

 7            17.    Defendants are without information sufficient to form a belief as to

 8      the truth of the allegations in Paragraph 17, and therefore deny the same.

 9            18.    Defendants are without information sufficient to form a belief as to

10      the truth of the allegations in Paragraph 18, and therefore deny the same.

11      B.    The Outbreak of COVID-19

12            19.    Defendants admit that Governor Jay Inslee issued emergency

13      Proclamations in response to the novel COVID-19 pandemic, and that the

14      pandemic has had significant, negative, and global economic effects, and affected

15      the lives of all or virtually all Americans. As to the other allegations in Paragraph

16      19, they are legal conclusions to which no response is required, or Defendants

17      are without information sufficient to form a belief as to their truth, and therefore

18      deny them.

19            20.    Defendants admit that on February 29, 2020, Governor Jay Inslee

20      issued Proclamation 20-05 declaring a State of Emergency in response to the

21      COVID-19 global pandemic, and that on March 23, 2020, Governor Jay Inslee

22      issued Proclamation 20-25, “Stay Home – Stay Healthy.” Defendants deny that

         ANSWER TO COMPLAINT                          5           ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
         NO. 1:20-cv-03182-SAB                                         800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
                                                                              (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.86 Page 6 of 21




 1      the other phrases quoted in Paragraph 20 appear in Proclamation 20-25 and

 2      otherwise deny Plaintiffs’ characterization of the Proclamations.

 3      C.    The Governor’s Eviction-Related Proclamations
 4            21.    Defendants admit that on March 18, 2020, Governor Jay Inslee

 5      issued Proclamation 20-19, Evictions, amending Proclamation 20-05.

 6      Defendants admit that the Proclamation stated that it was to remain in effect until

 7      April 17, 2020. The text of the Proclamation speaks for itself. The other

 8      allegations in Paragraph 21 are legal conclusions to which no response is

 9      required. To the extent a further response is required, Paragraph 21 is denied.

10            22.    Defendants admit that on April 16, 2020, Governor Jay Inslee issued

11      Proclamation 20-19.1, Evictions, amending and extending Proclamation 20-19.

12      Defendants admit that the Proclamation stated that it was to remain in effect until

13      June 4, 2020. The text of the Proclamation speaks for itself. The other allegations

14      in Paragraph 22 are legal conclusions to which no response is required. To the

15      extent a further response is required, Paragraph 22 is denied.

16            a.     The allegations in Paragraph 22.a are legal conclusions to which no

17      response is required. To the extent a further response is required, Paragraph 22.a

18      is denied.

19            b.     The allegations in Paragraph 22.b are legal conclusions to which no

20      response is required. To the extent a further response is required, Paragraph 22.b

21      is denied.

22

         ANSWER TO COMPLAINT                          6          ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
         NO. 1:20-cv-03182-SAB                                        800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB     ECF No. 11    filed 11/25/20   PageID.87 Page 7 of 21




 1               23.   Defendants admit that on June 2, 2020, Governor Jay Inslee issued

 2      Proclamation 20-19.2, Evictions, extending and amending Proclamation 20-19.

 3      Defendants admit that the Proclamation stated that it was to remain in effect until

 4      August 1, 2020. Defendants admit that on July 24, 2020, Governor Jay Inslee

 5      issued     Proclamation    20-19.3,    Evictions,      extending    and      amending

 6      Proclamation 20-19. Defendants admit that the Proclamation stated that it was to

 7      remain in effect until October 15, 2020. Defendants admit that on

 8      October 14, 2020, Governor Jay Inslee issued Proclamation 20-19.4, Evictions,

 9      extending and amending Proclamation 20-19. Defendants admit that the

10      Proclamation stated that it was to remain in effect until December 31, 2020.

11      Defendants admit that a copy of Proclamation 20-19.4 is attached to Plaintiffs’

12      Complaint as Appendix A. The text of the Proclamation speaks for itself. The

13      other allegations in Paragraph 23 are legal conclusions to which no response is

14      required. To the extent a further response is required, Paragraph 23 is denied.

15               24.   The allegations in Paragraph 24 are legal conclusions to which no

16      response is required. To the extent a further response is required, Paragraph 24 is

17      denied.

18               25.   The allegations in Paragraph 25 are legal conclusions to which no

19      response is required. To the extent a further response is required, Paragraph 25 is

20      denied.

21
22

         ANSWER TO COMPLAINT                           7          ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
         NO. 1:20-cv-03182-SAB                                         800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
                                                                              (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.88 Page 8 of 21




 1            26.    The allegations in Paragraph 26 are legal conclusions to which no

 2      response is required. To the extent a further response is required, Paragraph 26 is

 3      denied.

 4            27.    The allegations in Paragraph 27 are legal conclusions to which no

 5      response is required. To the extent a further response is required, Paragraph 27 is

 6      denied.

 7            28.    The allegations in Paragraph 28 are legal conclusions to which no

 8      response is required. To the extent a further response is required, Paragraph 28 is

 9      denied.

10            29.    The allegations in Paragraph 29 are legal conclusions to which no

11      response is required. To the extent a further response is required, Paragraph 29 is

12      denied.

13            30.    The allegations in Paragraph 30 are legal conclusions to which no

14      response is required. To the extent a further response is required, Paragraph 30 is

15      denied.

16            31.    The allegations in Paragraph 31 are legal conclusions to which no

17      response is required. To the extent a further response is required, Paragraph 31 is

18      denied.

19            32.    The allegations in Paragraph 32(a)-(d) are legal conclusions to

20      which no response is required. To the extent a response is required, Paragraph 32

21      is denied.

22

         ANSWER TO COMPLAINT                          8          ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
         NO. 1:20-cv-03182-SAB                                        800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.89 Page 9 of 21




 1                              FIRST CLAIM FOR RELIEF

 2           Violation of the Contracts Clause, Art. 1. § 10 of the United States
                 Constitution (Declaratory Relief Under 42 U.S.C. § 1983)
 3
              33.    Defendants incorporate by reference the preceding responses to each
 4
        enumerated paragraph. To the extent a further response is required, Paragraph 33
 5
        is denied.
 6
              34.    The allegations in Paragraph 34 are legal conclusions to which no
 7
        response is required. To the extent a further response is required, Paragraph 34 is
 8
        denied.
 9
              35.    The allegations in Paragraph 35 are legal conclusions to which no
10
        response is required. To the extent a further response is required, Paragraph 35 is
11
        denied.
12
              36.    The allegations in Paragraph 36 are legal conclusions to which no
13
        response is required. To the extent a further response is required, Paragraph 36 is
14
        denied.
15
              37.    The allegations in Paragraph 37 are legal conclusions to which no
16
        response is required. To the extent a further response is required, Paragraph 37 is
17
        denied.
18
              38.    The allegations in Paragraph 38 are legal conclusions to which no
19
        response is required. To the extent a further response is required, Paragraph 38 is
20
        denied.
21
22

         ANSWER TO COMPLAINT                          9          ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
         NO. 1:20-cv-03182-SAB                                        800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.90 Page 10 of 21




 1             39.    The allegations in Paragraph 39 are legal conclusions to which no

 2       response is required. To the extent a further response is required, Paragraph 39 is

 3       denied.

 4             40.    The allegations in Paragraph 40 are legal conclusions to which no

 5       response is required. To the extent a further response is required, Paragraph 40 is

 6       denied.

 7             41.    The allegations in Paragraph 41 are legal conclusions to which no

 8       response is required. To the extent a further response is required, Paragraph 41 is

 9       denied.

10             42.    The allegations in Paragraph 42 are legal conclusions to which no

11       response is required. To the extent a further response is required, Paragraph 42 is

12       denied.

13             43.    The allegations in Paragraph 43 are legal conclusions to which no

14       response is required. To the extent a further response is required, Paragraph 43 is

15       denied.

16             44.    The allegations in Paragraph 44 are legal conclusions to which no

17       response is required. To the extent a further response is required, Paragraph 44 is

18       denied.

19             45.    The allegations in Paragraph 45 are legal conclusions to which no

20       response is required. To the extent a further response is required, Paragraph 45 is

21       denied.

22

          ANSWER TO COMPLAINT                         10         ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.91 Page 11 of 21




 1             46.    The allegations in Paragraph 46 are legal conclusions to which no

 2       response is required. To the extent a further response is required, Paragraph 46 is

 3       denied.

 4             47.    The allegations in Paragraph 47 are legal conclusions to which no

 5       response is required. To the extent a further response is required, Paragraph 47 is

 6       denied.

 7             48.    The allegations in Paragraph 48 are legal conclusions to which no

 8       response is required. To the extent a further response is required, Paragraph 48 is

 9       denied.

10             49.    The allegations in Paragraph 49 are legal conclusions to which no

11       response is required. To the extent a further response is required, Paragraph 49 is

12       denied.

13             50.    The allegations in Paragraph 50 are legal conclusions to which no

14       response is required. To the extent a further response is required, Paragraph 50 is

15       denied.

16             51.    The allegations in Paragraph 51 are legal conclusions to which no

17       response is required. To the extent a further response is required, Paragraph 51 is

18       denied.

19             52.    The allegations in Paragraph 52 are legal conclusions to which no

20       response is required. To the extent a further response is required, Paragraph 52 is

21       denied.

22

          ANSWER TO COMPLAINT                         11         ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.92 Page 12 of 21




 1             53.    The allegations in Paragraph 53 are legal conclusions to which no

 2       response is required. To the extent a further response is required, Paragraph 53 is

 3       denied.

 4             54.    The allegations in Paragraph 54 are legal conclusions to which no

 5       response is required. To the extent a further response is required, Paragraph 54 is

 6       denied.

 7             55.    The allegations in Paragraph 55 are legal conclusions to which no

 8       response is required. To the extent a further response is required, Paragraph 55 is

 9       denied.

10                              SECOND CLAIM FOR RELIEF
11            Violation of the Contracts Clause of Art. I, § 23 of the Washington
              Constitution (Declaratory relief under Rev. Code of Wa. 7.24.010)
12
               56.    Defendants incorporate by reference the preceding responses to each
13
         enumerated paragraph. To the extent a further response is required, Paragraph 56
14
         is denied.
15
               57.    The allegations in Paragraph 57 are legal conclusions to which no
16
         response is required. To the extent a further response is required, Paragraph 57 is
17
         denied.
18
               58.    The allegations in Paragraph 58 are legal conclusions to which no
19
         response is required. To the extent a further response is required, Paragraph 58 is
20
         denied.
21
22

          ANSWER TO COMPLAINT                         12         ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.93 Page 13 of 21




 1             59.    The allegations in Paragraph 59 are legal conclusions to which no

 2       response is required. To the extent a further response is required, Paragraph 59 is

 3       denied.

 4             60.    The allegations in Paragraph 60 are legal conclusions to which no

 5       response is required. To the extent a further response is required, Paragraph 60 is

 6       denied.

 7             61.    The allegations in Paragraph 61 are legal conclusions to which no

 8       response is required. To the extent a response is required, Paragraph 61 is denied.

 9                               THIRD CLAIM FOR RELIEF
10          Violation of the Takings Clause of the Fifth Amendment to the United
                                     States Constitution
11                        (Declaratory relief under 42 U.S.C. § 1983)
12             62.    Defendants incorporate by reference the preceding responses to each

13       enumerated paragraph. To the extent a further response is required, Paragraph 62

14       is denied.

15             63.    The allegations in Paragraph 63 are legal conclusions to which no

16       response is required. To the extent a further response is required, Paragraph 63 is

17       denied.

18             64.    The allegations in Paragraph 64 are legal conclusions to which no

19       response is required. To the extent a further response is required, Paragraph 64 is

20       denied.

21
22

          ANSWER TO COMPLAINT                         13         ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.94 Page 14 of 21




 1             65.    The allegations in Paragraph 65 are legal conclusions to which no

 2       response is required. To the extent a further response is required, Paragraph 65 is

 3       denied.

 4             66.    The allegations in Paragraph 66 are legal conclusions to which no

 5       response is required. To the extent a further response is required, Paragraph 66 is

 6       denied.

 7             67.    The allegations in Paragraph 67 are legal conclusions to which no

 8       response is required. To the extent a further response is required, Paragraph 67 is

 9       denied.

10             68.    The allegations in Paragraph 68 are legal conclusions to which no

11       response is required. To the extent a further response is required, Paragraph 68 is

12       denied.

13             69.    The Complaint omits Paragraph 69.

14             70.    The allegations in Paragraph 70 are legal conclusions to which no

15       response is required. To the extent a further response is required, Paragraph 70 is

16       denied.

17             71.    The allegations in Paragraph 71 are legal conclusions to which no

18       response is required. To the extent a further response is required, Paragraph 71 is

19       denied.

20
21
22

          ANSWER TO COMPLAINT                         14         ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.95 Page 15 of 21




 1             72.    The allegations in Paragraph 72 are legal conclusions to which no

 2       response is required. To the extent a further response is required, Paragraph 72 is

 3       denied.

 4                              FOURTH CLAIM FOR RELIEF
 5            Violation of the Takings Clause of Art. I, § 16 of the Washington
              Constitution (Declaratory relief under Rev. Code of Wa. 7.24.010)
 6
               73.    Defendants incorporate by reference the preceding responses to each
 7
         enumerated paragraph. To the extent a further response is required, Paragraph 73
 8
         is denied.
 9
               74.    The allegations in Paragraph 74 are legal conclusions to which no
10
         response is required. To the extent a further response is required, Paragraph 74 is
11
         denied.
12
               75.    The allegations in Paragraph 75 are legal conclusions to which no
13
         response is required. To the extent a further response is required, Paragraph 75 is
14
         denied.
15
               76.    The allegations in Paragraph 76 are legal conclusions to which no
16
         response is required. To the extent a further response is required, Paragraph 76 is
17
         denied.
18
               77.    The allegations in Paragraph 77 are legal conclusions to which no
19
         response is required. To the extent a further response is required, Paragraph 77 is
20
         denied.
21
22

          ANSWER TO COMPLAINT                         15         ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.96 Page 16 of 21




 1             78.    The allegations in Paragraph 78 are legal conclusions to which no

 2       response is required. To the extent a further response is required, Paragraph 78 is

 3       denied.

 4             79.    The allegations in Paragraph 79 are legal conclusions to which no

 5       response is required. To the extent a response is required, Paragraph 79 is denied.

 6                               FIFTH CLAIM FOR RELIEF
 7           Violation of the Due Process Clause of the Fourteenth Amendment
                         (Declaratory relief under 42 U.S.C. § 1983)
 8
               80.    Defendants incorporate by reference the preceding responses to each
 9
         enumerated paragraph. To the extent a further response is required, Paragraph 80
10
         is denied.
11
               81.    The allegations in Paragraph 81 are legal conclusions to which no
12
         response is required. To the extent a further response is required, Paragraph 81 is
13
         denied.
14
               82.    The allegations in Paragraph 82 are legal conclusions to which no
15
         response is required. To the extent a further response is required, Paragraph 82 is
16
         denied.
17
               83.    The allegations in Paragraph 83 are legal conclusions to which no
18
         response is required. To the extent a further response is required, Paragraph 83 is
19
         denied.
20
21
22

          ANSWER TO COMPLAINT                         16         ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11    filed 11/25/20   PageID.97 Page 17 of 21




 1             84.    The allegations in Paragraph 84 are legal conclusions to which no

 2       response is required. To the extent a further response is required, Paragraph 84 is

 3       denied.

 4             85.    The allegations in Paragraph 85 are legal conclusions to which no

 5       response is required. To the extent a further response is required, Paragraph 85 is

 6       denied.

 7             86.    The allegations in Paragraph 86 are legal conclusions to which no

 8       response is required. To the extent a further response is required, Paragraph 86 is

 9       denied.

10             87.    The allegations in Paragraph 87 are legal conclusions to which no

11       response is required. To the extent a further response is required, Paragraph 87 is

12       denied.

13             88.    The allegations in Paragraph 88 are legal conclusions to which no

14       response is required. To the extent a further response is required, Paragraph 88 is

15       denied.

16             89.    The allegations in Paragraph 89 are legal conclusions to which no

17       response is required. To the extent a further response is required, Paragraph 89 is

18       denied.

19             90.    The allegations in Paragraph 90 are legal conclusions to which no

20       response is required. To the extent a further response is required, Paragraph 90 is

21       denied.

22

          ANSWER TO COMPLAINT                         17         ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 464-7744
     Case 1:20-cv-03182-SAB    ECF No. 11     filed 11/25/20   PageID.98 Page 18 of 21




 1                                    REQUESTED RELIEF

 2             Paragraphs 1–4 assert Plaintiffs’ requested relief, to which no response is

 3       required. To the extent a response is required, Defendants deny that Plaintiffs are

 4       entitled to the relief requested or to any relief whatsoever.

 5                                   AFFIRMATIVE DEFENSES

 6             Defendants’ affirmative defenses to the Complaint are set forth below. By

 7       setting forth the following defenses, Defendants do not assume burden of proof

 8       on the matter and issue other than those on which he has the burden of proof as a

 9       matter of law. Defendants reserve the right to supplement these defenses.

10             1.     Defendants are immune from suit under the Eleventh Amendment

11       to the U.S. Constitution.

12             2.     Defendants are entitled to qualified immunity.

13             3.     Plaintiffs have failed to exhaust administrative remedies.

14             4.     Plaintiffs lack standing.

15             5.     Plaintiffs’ claims are moot.

16             6.     Plaintiffs’ claims are unripe.

17             7.     This case is non-justiciable.

18             8.     This Court lacks subject matter jurisdiction.

19             9.     Plaintiffs have failed to state a claim upon which relief may be

20       granted.

21             10.    Plaintiffs have failed to join necessary parties.

22             11.    Abstention doctrines warrant a stay or dismissal of the case.

          ANSWER TO COMPLAINT                          18         ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                        800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
                                                                              (206) 464-7744
     Case 1:20-cv-03182-SAB      ECF No. 11   filed 11/25/20   PageID.99 Page 19 of 21




 1              12.    The challenged Proclamations have a real and substantial relation to

 2       the COVID-19 public health crisis and is not a plain, palpable invasion of

 3       Plaintiffs’ rights.

 4              13.    The Proclamations are narrowly tailored to advance a compelling

 5       governmental interest.

 6              14.    The Proclamations reasonably and appropriately further the

 7       legitimate and significant goal of combatting the COVID-19 pandemic.

 8              15.    The Proclamations are appropriate uses of the State’s police power

 9       to protect public health and welfare.

10              16.    The Proclamations are appropriate uses of the emergency powers of

11       the Governor.

12                             DEFENDANTS’ REQUEST FOR RELIEF
13              Wherefore, Defendants pray that the Court:

14              1.     Dismiss Plaintiffs’ Complaint with prejudice;

15              2.     Deny all relief Plaintiffs request;

16              3.     Grant Defendants their costs and reasonable attorneys’ fees; and,

17              4.     Grant Defendants such other and further relief as the Court may

18       deem just and proper.

19              DATED this 25th day of November 2020.

20
21
22

          ANSWER TO COMPLAINT                           19        ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
          NO. 1:20-cv-03182-SAB                                        800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
                                                                              (206) 464-7744
 Case 1:20-cv-03182-SAB   ECF No. 11   filed 11/25/20   PageID.100 Page 20 of 21




 1                                ROBERT W. FERGUSON
                                  Attorney General
 2
                                  /s/ Brian H. Rowe
 3                                ZACHARY PEKELIS JONES, WSBA #44557
                                  BRIAN H. ROWE, WSBA #56817
 4                                Assistant Attorneys General
                                  JEFFREY T. EVEN, WSBA #20367
 5                                Deputy Solicitor General
                                  800 Fifth Avenue, Suite 2000
 6                                Seattle, WA 98104-3188
                                  (206) 464-7744
 7                                zach.jones@atg.wa.gov
                                  brian.rowe@atg.wa.gov
 8                                jeffrey.even@atg.wa.gov
                                  Attorneys for Defendants
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

      ANSWER TO COMPLAINT                        20         ATTORNEY GENERAL OF WASHINGTON
                                                                 Complex Litigation Division
      NO. 1:20-cv-03182-SAB                                      800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104-3188
                                                                        (206) 464-7744
 Case 1:20-cv-03182-SAB    ECF No. 11   filed 11/25/20   PageID.101 Page 21 of 21




 1                          DECLARATION OF SERVICE

 2          I hereby declare that on this day I caused the foregoing document to be

 3    electronically filed with the Clerk of the Court using the Court’s CM/ECF System

 4    which will serve a copy of this document upon all counsel of record.

 5          DATED this 25th day of November 2020, at Seattle, Washington.

 6                                          /s/ Brian H. Rowe
                                            BRIAN H. ROWE, WSBA #56817
 7                                          Assistant Attorney General
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

      ANSWER TO COMPLAINT                         21         ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
      NO. 1:20-cv-03182-SAB                                       800 Fifth Avenue, Suite 2000
                                                                    Seattle, WA 98104-3188
                                                                         (206) 464-7744
